DETAILED ACTION
This communication is a Non-Final Rejection Office Action in response to the 5/07/2019 submission filed in Application 16/405,632.  
Claims 1, 3, 13, 14, and 20 have been amended. Claim 2 has been cancelled.  Claims 1, 3-20 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/7/2019 has been entered.
 
Response to Arguments

Applicant’s arguments filed 4/4/2021 have been fully considered but they are not persuasive.

The Applicant argues “Like the claims at issue in Enfish, the claims in the present application are directed to an improvement to computer technology, more specifically, supply chain management system (SCMS). For example, claim 1 recites a number of technical features for improving the efficiency and efficacy of a SCMS, including: receiving a new deviation alert; determining a deviation remediation goal; recursively dividing the deviation remediation goal into sub-goals; testing a plurality of remediation solutions; navigating successful paths within SCMS declarative rules; querying the SCMS declarative rules; recursively finding activities that meet the sub-goals; transforming the successful paths within the SCMS declarative rules into activity-based views; recursively appending found activities that meet the sub-goals to the activity-based views; evaluating expended resource simulations; generating a ranked list of candidate; etc.”
The Examiner respectfully disagrees.  The limitations above fall into one of the four abstract idea groupings.  For example, the steps that are directed to receiving a new plan deviation alert comprising a deviation level, wherein the deviation level quantifies a mismatch; testing a plurality of remediation solutions for correcting the mismatch; evaluating expended resource simulations associated with the plurality of possible remediation solutions; generating, out of the possible remediation solutions, a ranked list of candidate remediation solutions, and recursively dividing the remediation goal into sub-goals are all directed to the fundamental economic practice of detecting problems in a supply chain and determining the best remedial solution and executing the solution.  Further, the limitations that are directed to the SCMS declarative rules comprising predicate expressions that use logical operators to describe a relationship between SCMS resources and constraints remain abstract.  This is because the method uses the recited rules (which comprise predicate expressions) to test remediation solutions and then generate the best solutions which is directed to risk mitigation.  Further, the limitations that are directed to returning a list of activities that if executed, modify the SCMS resources within the constraints; transforming the successful paths within the SCMS declarative rules into activity-based views, wherein the activity-based views comprise the list of activities are also abstract.  Firstly, the claims do not recite that the activities are actually executed.  Further, the specification discloses that the activity based views are list of the activities that accomplish the solution.  Generating a list of activities to accomplish a solution remains abstract as it is directed to risk mitigation in a business.  Further, the limitations that are directed to testing a plurality of remediation solutions for correcting the mismatch; evaluating expended resource simulations; and generating, out of the possible remediation solutions, a ranked list of candidate remediation solutions are all observations or analyses that can be performed mentally.  Limitations that fall into the abstract idea grouping cannot also be improvements to the technology.

The Applicant further argues “as emphasized in [0150]-[0151] of the specification (copied below), by using declarative rules combined with technical implementation of recursive operations (e.g., dividing goals into subgoals, finding activities achieving the subgoals, and assembly found activities to a final solution to remediate a plan deviation), which are recited in claim 1, the claimed method allows an SCM analyst to easily change an applicable rule (e.g., to reflect a business change) which could result in numerous rule changes across the SCMS, even if the SCM analyst may be unfamiliar with iterative programming practices or may not appreciate the risks associated with such rule change.”
The Examiner respectfully disagrees.   The limitations that are directed toward dividing goals into subgoals, finding activities achieving the subgoals, and assembly found activities to a final solution to remediate a plan deviation are considered abstract.  Para. 148 of the Applicant’s specification discloses the following example :
The rules described herein can thus alternatively be described as goals as follows. As illustrated in FIG. 13 and FIG. 14, a deviation remediation goal 1310 (or 1410) can be divided into multiple sub-goals 1320, 1330 (or 1420, 1430) such that the deviation remediation goal 1310 (or 1410) is considered to be satisfied when its sub- goals 1320, 1330 (or 1420, 1430) are satisfied. For example, the deviation remediation goal of producing at least 50 kg of cheese dumpling combo by 2018-04- 04 may be divided into two sub-goals: sourcing at least 10 kg of cheese by 2018-04- 03 and sourcing at least 50 kg of dumplings by 2018-04-03, assuming it takes one day to mix the sourced cheese and dumplings to produce the desired amount of cheese dumpling combo.- 28 - 

The example disclosed in the Applicant’s specification can be performed mentally and is as such abstract.  Further, dividing goals into sub-goal is also a method of organizing human activity which the 2019 PEG states is abstract.

The Applicant further argues “that the pending claims contain detailed steps on how to implement a particular inventive implementation of what might be a more general concept of "resolving plan deviations in SCMS," where the detailed steps are not routine and conventional. The pending claims are more detailed than the claims found subject matter eligible in McRo. For example, claim 1 of McRo cites "obtaining a first set of rules," but does not state what the rules contain, and the rules are stated at a high level of abstraction. Similarly, the output morph weights are generated by applying the rules to a time data file of phenomes. The McRo claim does not say how the rules are applied or provide any details about how the output morph weights are generated. The final weights are "applied" to provide lip synchronization, but no details of the "applying" are provided in the McRo claim. “
The examiner respectfully disagrees.  On page 24 of McRo states “Claim 1 of the ’576 patent is focused on a specific asserted improvement in computer animation, i.e., the automatic use of rules of a particular type. We disagree with Defendants’ arguments that the claims simply use a computer as a tool to automate conventional activity.  While the rules are embodied in computer software that is processed by general-purpose computers, Defendants provided no evidence that the process previously used by animators is the same as the process required by the claims. See Defs.’ Br. 10–15, 39–40. In support, Defendants point to the background section of the patents, but that information makes no suggestion that animators were previously employing the type of rules required by claim 1. Defendants concede an animator’s process was driven by subjective determinations rather than specific, limited mathematical rules.”  As such, in McRO the rules used by human animators are a different than the rules recited by the claims in McRo.  In the instant case, the rules recited in the claims are the same rules that a human user would use to perform the process.  As such, the claims here are not similar to the claims at issue in McRO.

The Applicant argues “Taking the second factor applied by the Federal Circuit in McRo to the present claims, the "rules" (i.e., steps of Applicant's claims explaining how to carry out the technique) provide a specific improvement in a technology-improving the overall efficiency and efficacy of a SCMS, as explained above. Some representative problems of existing SCMS technology are JL1:cmw 04/04/22 7231475 180986US01Attorney Reference Number 8880-102055-01Application Number 16/405,632highlighted in [0035]-[0037] of the published application, and example advantages of the inventive solution addressing these problems are highlighted in [0207]-[0209] of the published application. Applicant notes that the problem/solution, relating to SCMS, are necessarily rooted in computer technology, as the problem only arises in the context of computerized SCMS. As in McRo, it is the claimed "rules" and the particular ways of applying these rules that give rise to this improvement-the claims do not merely recite an abstract result or effect. “
The examiner respectfully disagrees.  In McRo, the claims are drawn to automating a process on a computer by applying different rules that human animators previously used.  This represented an improvement to the functioning of a computer since computers were not previously able to perform accurate  lip synchronization and facial expression animation.   Para. 36 of the Applicant's specification states the invention is drawn to providing an intelligent decision support system and related method to improve the supply chain management.  This does not improve the functioning of a computer or another technology. 

	
	
The Applicant argues “Finally, taking the third factor, the subject matter of claims at hand does not involve the automation of conventional technology. According to the 2019 PEG, "an examiner's conclusion that an additional element (or combination of elements) is well understood, routine, conventional activity must be supported with a factual determination." The pending claims overcame the previously applied prior art, thus Applicant is unclear why the Action found that the claim is based on well-understood, routine, and conventional activities. The Action does not give any specific reasons for why any particular claim element(s), alone and/or in combination, would be well-understood, routine, and conventional, other than summarizing the claims as being related to "processors" and "generic computers." Such summary statements are insufficient to support a position that a claim element (or combination of claim elements) is well-understood, routine, and conventional.”

The Examiner respectfully disagrees.  MPEP 2105.05 states:
Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112  inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101  inventive concept is thus distinct from demonstrating § 102  novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Specifically, lack of novelty under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103  of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. The distinction between eligibility (under 35 U.S.C. 101 ) and patentability over the art (under 35 U.S.C. 102  and/or 103 ) is further discussed in MPEP § 2106.05(d). 

As such, novelty does not have any bearing on subject matter eligibility.  Despite not being rejected under the prior art, the claims recite limitations that fall into the methods of organizing activity grouping and mental and are as such abstract.  	 

The Applicant argues “Finally, Applicant notes that the Action does not provide a thorough analysis of the dependent claims, why they do not provide a "specific implementation of an abstract idea," why they do not contribute to the claimed advantages, or why they are allegedly routine or conventional. The Berkheimer decision notes that the dependent claims need to be fully considered for a § 101 analysis, and cannot not be cursorily lumped with the analysis of the independent claim from which they depend. Accordingly, in the event the § 101 rejections are maintained, Applicant respectfully requests that a separate, detailed analysis be provided for each dependent claim.” 
The Examiner respectfully disagrees.   The Examiner articulated that dependent claims 3-12 offer further descriptive limitations of elements found in the independent claims and addressed above.  Claim 3 that has been amended to recite the rule is represented as a tree structure remains abstract.  This is still merely a type of rule that is used to remediate risk in a supply chain which is abstract.  The descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Similarly, these steps are also merely applying the abstract idea to a computer so the prong 2 and step 2B analysis would remain substantially similar to the independent claims.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the instant case Claims 1-12 are directed toward a method for generating a ranked list of solutions based on a received plan deviation alert.  Claims 13-19 are directed toward a system for generating a ranked list of solutions based on a received plan deviation alert.  Claim 20 is directed toward a computer program product for generating a ranked list of solutions based on a received plan deviation alert.  As such, each of the Claims is directed to one of the four statutory categories of invention.  
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recites the abstract idea of detecting problems on determining remediation solutions which is abstract as it is drawn to methods of organizing human activity including fundamental economic practices, like mitigating risk.  Further, the claims elements are considered abstract ideas because they are directed to a mental process as they are comparable to “observations”. 

If a claim limitation, under its broadest reasonable interpretation, covers mitigating risk and limitations that are analogous to observations, then it falls within the “method of organizing human activity” and mental process, respectively, grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The mere recitation of a generic computer does not take the claim out of the organizing human activity grouping and mental process.   The limitation that are directed to the abstract ideas include:

receiving a new plan deviation alert comprising a deviation level, wherein the deviation level quantifies a mismatch between expected supply chain parameters specified by a SCMS plan and observed SCMS parameters;
 testing a plurality of remediation solutions for correcting the mismatch, wherein the testing comprises navigating successful paths within SCMS declarative rules from general solutions to specific predicates that are tested against stored SCMS resources and constraints, wherein the SCMS declarative rules comprise predicate expressions that use logical operators to describe a relationship between SCMS resources and constraints, wherein the testing performs a rule-based search for which of the plurality of remediation solutions are possible and enumerates the plurality of remediation solutions that are possible, given the SCMS resources and constraints, wherein the rule-based search comprises querying the SCMS declarative rules based on at least the SCMS resources and constraints, wherein the querying returns a list of activities that lead to the plurality of possible remediation solutions, wherein the activities, if executed, modify the SCMS resources within the constraints; transforming the successful paths within the SCMS declarative rules into activity-based views, wherein the activity-based views comprise the list of activities; 
evaluating expended resource simulations associated with the plurality of possible remediation solutions, wherein evaluating expended resources comprises simulating implementation of activities within the activity-based views of the plurality of possible remediation solutions; 
based on the evaluated expended resource simulations, generating, out of the possible remediation solutions, a ranked list of candidate remediation solutions; 
executing a remediation solution selected from the ranked list of the candidate remediation solutions; 
wherein performing the rule-based search comprises determining a deviation remediation goal based on the deviation level, and wherein the possible remediation solutions meet the deviation remediation goal,  
wherein determining the deviation remediation goal comprises recursively dividing the deviation remediation goal into sub-goals, wherein the querying comprises recursively finding activities that meet the sub- goals, wherein the transforming comprises recursively appending found activities that meet the sub-goals to the activity-based views.

Under its broadest reasonable interpretation, these recitations are directed toward a method of organizing human activity as they are directed to detecting risks is a supply chain which is a fundamental economic practice.  The steps that are directed to receiving a new plan deviation alert comprising a deviation level, wherein the deviation level quantifies a mismatch; testing a plurality of remediation solutions for correcting the mismatch; evaluating expended resource simulations associated with the plurality of possible remediation solutions; generating, out of the possible remediation solutions, a ranked list of candidate remediation solutions, and recursively dividing the remediation goal into sub-goals are all directed to the fundamental economic practice of detecting problems in a supply chain and determining the best remedial solution and executing the solution.  Further, the limitations that are directed to the SCMS declarative rules comprising predicate expressions that use logical operators to describe a relationship between SCMS resources and constraints remain abstract.  This is because the method uses the recited rules (which comprise predicate expressions) to test remediation solutions and then generate the best solutions which is directed to risk mitigation.  Further, the limitations that are directed to returning a list of activities that if executed, modify the SCMS resources within the constraints; transforming the successful paths within the SCMS declarative rules into activity-based views, wherein the activity-based views comprise the list of activities are also abstract.  Firstly, the claims do not recite that the activities are actually executed.  Further, the specification discloses that the activity based views are list of the activities that accomplish the solution.  Generating a list of activities to accomplish a solution remains abstract as it is directed to risk mitigation in a business.  
Further, the limitations that are directed to testing a plurality of remediation solutions for correcting the mismatch; evaluating expended resource simulations; and generating, out of the possible remediation solutions, a ranked list of candidate remediation solutions are all observations or analyses that can be performed mentally.

Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a judicial exception.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, this judicial exception is not integrated into a practical application. In particular, the Claim 1 recites the following additional elements:
displaying, in a user interface, the ranked list of candidate remediation solutions.
Further, Claims 13 and 20 recite the additional elements of:
one or more processors; one or more computer-readable media comprising computer-executable instructions

The additional elements of the system and software are recited at a high-level of generality (i.e., as a generic system comprising computing system, processors, memories, and user-interface which is operable to be used to perform the abstract idea) such that is amounts no more than mere instructions to apply the exception using a generic computer component.  Further, the step that is directed to displaying a raked list is a mere output of the analysis.  MPEP 2106.05(g) states that displaying the output of an analysis is insignificant extra-solution activity.  
Accordingly, the combination of the generic computer elements and the extra solution display do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
In step 2B, the examiner must determine whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).  In the instant case, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the Examiner takes official notice that rendering the result of an analysis on a display is well understood routine and conventional.  As such, the combination of the generic computer and the broadly recited display does not result in and invention concept.
Dependent claims 3-12 offer further descriptive limitations of elements found in the independent claims and addressed above.  Claim 3 that has been amended to recite the rule is represented as a tree structure remains abstract.  This is still merely a type of rule that is used to remediate risk in a supply chain which is abstract.
While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Similarly, these steps are also merely applying the abstract idea to a computer so the prong 2 and step 2B analysis would remain substantially similar to the independent claims.
The analysis above applied to all statutory classes of invention.  As such, Claims 13-20 are rejected for the same reason that applied to claim 1, 3-12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683